DETAILED ACTION
1.	This office action is in response to communication filed on 06/08/2022. Claims 1, 7, 8, 10, 14, 15, and 17 have been amended.  Claims 4-6 and 11-13 have been canceled Claims 1-3, 7-10, and 14-20 are pending on this application.
Response to Arguments
2.	Applicant’s arguments with respect to amended claim(s) 1, 10 and 17 have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 7-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai U.S. patent No. 9,124,279 in view of Eitan et al. Pub. No. 2019/0238150.
Regarding claim 1. Fig. 5A of Dai et al. discloses hybrid comparator (Col. 5 lines 7-8), comprising an analog signal combiner (combiner at the output nodes 3-2 and 3-4 of transistors M17-M20)  configured to receive an input analog signal (Vin+/Vin-) and an input reference signal (VRB, VRA), and generate an analog output signal (3-4, 3-3) by combining (combining at output 3-3 and 3-4) the input analog signal (Vin+/Vin-) 5and the input reference signa (VRA, VRB); and a dynamic latch  (dynamic latching configuration of transistor MM25-M28 and latching memory with clocking CK1)  and configured to receive the analog output signal  (analog output of 3-4, 3-3 nodes) and a clock signal (CK1) , and generate a digital output signal (VP1+, VN1-; see Col. 4 line 35 for discloses analog-to-digital converter “ADC” comparator; also see Fig. 7; Col. 12 lines 34-37), wherein the analog signal combiner (combiner at the output nodes 3-2 and 3-4 of transistors M17-M20)  includes: a load circuit (R1/R2 and M22/M23); and an input stage  (input stage of M17-M20) coupled to the load circuit (R1/R2 and M22/M23) to generate the analog output signal (analog signal 3-3 and 3-4), wherein the input stage (input stage transistors M17-M20) includes  1) a first pair of differential transistors  (M17/M20) configured to respectively receive a first input differential signal (Vi-) and a second input differential signal (Vin+) of the input analog signal (Vin+, Vin-) and 2) a second pair of differential transistors (M18/M19) configured to respectively receive a first reference differential signal (Vrb) and a second reference differential signal (Vra) of the input reference signal (Vra, Vrb) , and wherein the first pair of differential transistors (M17/M20)  and the second pair of differential transistors (M18/M19)  are coupled to the load circuit (R1/R2 and M22/M23)  such that the input differential signal (Vin+, Vin-)  and the reference differential signal (Vra, Vrb)  are combined to generate an analog output differential signal as the analog output signal (differential analog output signals of 3-3 and 3-4). 
However, Dai does not disclose wherein source terminals of the first pair of differential transistors are coupled to each other at a first bias transistor while source terminals of the second pair of differential transistors are coupled to each other at a second bias transistor.
Fig. 5 of Eitan et al. discloses an comparator (paragraph 0008), comprising an analog signal combiner (combiner at the output nodes to transistors M1, M2, transistors OfCp and OfCn), and input stage (input transistors M1, M2, transistors for OfCp and OfCn reference voltages) includes a first pair of differential transistors (M1, M2) configured to respectively receive a first input differential signal (inp)and a second input differential signal (inn) of the input analog signal (inp, inn) and 2) a second pair of differential transistors (transistors of OfCp and OfCn) configured to respectively receive a first reference differential signal (OfCp) and a second reference differential signal (OfCn) of the input reference signal (OfCp, OfCn); wherein source terminals of the first pair of differential transistors ( sources terminals of M1/M2) are coupled to each other at a first bias transistor (M0)  while source terminals of the second pair of differential transistors (sources terminals of  transistors for OfCp and OfCn ) are coupled to each other at a second bias transistor (transistor bias Vb connected to sources terminals of  transistors for OfCp and OfCn).
Dai and Eitan et al. are common subject matter of comparator for analog-to-digital converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Eitan et al. for the purpose of providing to a high-speed, low power, low kickback noise comparator suitable analog to digital converter (paragraph 0001 of Eitan).

Regarding claim 2. Dai combined with Eitan et al applied to claim 1 above, Fig. 5A of Dai further discloses wherein the analog signal combiner (transistors M17-M20) is operable without any clock signal (No clock of operation of M17-M20).  
Regarding claim 103. Dai combined with Eitan et al applied to claim 1 above, Fig. 5A of Dai further discloses wherein the dynamic latch (latching configuration of transistor MM25-M28 and latching memory) generates the digital output signal (VP1+/VN1--) from the analog output signal (signal 3-4, 3-3) based on the clock signal (CK1).  
Regarding claim 7. Dai combined with Eitan et al applied to claim 1 above, Fig. 5A of Dai further discloses wherein source terminals (sources terminal of 3-1 and 3-2) of the two pairs of 30differential transistors (M17/ M19 and M20/M18) are coupled to one another (via M15/M16).  
Regarding claim 8. Dai combined with Eitan et al applied to claim 1 above, Fig. 5A of Dai further discloses: wherein the load circuit (R1/R2 and M22/M23) comprises at least one of a pair of resistors (R1/R2), a pair of transistors (M22/M23), a pair of diodes, a pair of diode-connected transistors, a pair of cascade transistors, or one or more combinations thereof (combination of R1/R2 and M22/M23).  
Regarding claim 9. Dai combined with Eitan et al applied to claim 3 above, Fig. 5A of Dai further discloses wherein the analog output signal (analog signals at output 3-3 and 3-4) includes an 5analog output differential signal (differential signal of 3-3 and 3-4) and the dynamic latch (latching configuration of transistor MM25-M28 and latching memory) receives the analog output differential signal (differential signal of 3-3 and 3-4) to generate the digital output signal (VP1+, VN1-) according to the clock signal (CK1).  
Regarding claim 10. Fig. 5A of Dai et al. discloses an analog-to-digital converter (see Col. 4 line 35 for discloses analog-to-digital converter “ADC” comparator; also see Fig. 7; Col. 12 lines 34-37) comprising: a plurality of hybrid comparators (see Fig. 7) configured to receive an input analog signal (Vin+/Vin-), each hybrid comparator (Fig. 5A) including: 10an analog signal combiner (combiner at the output nodes 3-2 and 3-4 of transistors M17-M20)  operable without any clock signal (no Clock of transistors M17-M20)  and configured to receive the input analog signal (Vin+/Vin-) and an input reference signal (VRB/VRA), and generate an analog output signa (analog signal of 3-3 and 3-4) by combining (combining at the output nodes of 3-3 and 3-4)  the input analog signal (Vin+/Vin-) and the input reference signal (VRB/VRA); and a dynamic latch (dynamic latching configuration of transistor MM25-M28 and latching memory with clocking CK1)  configured to receive the analog output signal (analog output signal of 3-3 and 3-4) and a clock signal (CL), and generate a digital output signal (VP1+, VN1-) based on the clock signal (CK1), wherein the analog signal combiner (combiner at the output nodes 3-2 and 3-4 of transistors M17-M20)  includes: a load circuit (R1/R2 and M22/M23); and an input stage  (input stage of M17-M20) coupled to the load circuit (R1/R2 and M22/M23) to generate the analog output signal (analog signal 3-3 and 3-4), wherein the input stage (input stage transistors M17-M20) includes  1) a first pair of differential transistors  (M17/M20) configured to respectively receive a first input differential signal (Vi-) and a second input differential signal (Vin+) of the input analog signal (Vin+, Vin-) and 2) a second pair of differential transistors (M18/M19) configured to respectively receive a first reference differential signal (Vrb) and a second reference differential signal (Vra) of the input reference signal (Vra, Vrb) , and wherein the first pair of differential transistors (M17/M20)  and the second pair of differential transistors (M18/M19)  are coupled to the load circuit (R1/R2 and M22/M23)  such that the input differential signal (Vin+, Vin-)  and the reference differential signal (Vra, Vrb)  are combined to generate an analog output differential signal as the analog output signal (differential analog output signals of 3-3 and 3-4). 
However, Dai does not disclose wherein source terminals of the first pair of differential transistors are coupled to each other at a first bias transistor while source terminals of the second pair of differential transistors are coupled to each other at a second bias transistor.
Fig. 5 of Eitan et al. discloses an comparator (paragraph 0008), comprising an analog signal combiner (combiner at the output nodes to transistors M1, M2, transistors OfCp and OfCn), and input stage (input transistors M1, M2, transistors for OfCp and OfCn reference voltages) includes a first pair of differential transistors (M1, M2) configured to respectively receive a first input differential signal (inp)and a second input differential signal (inn) of the input analog signal (inp, inn) and 2) a second pair of differential transistors (transistors of OfCp and OfCn) configured to respectively receive a first reference differential signal (OfCp) and a second reference differential signal (OfCn) of the input reference signal (OfCp, OfCn); wherein source terminals of the first pair of differential transistors ( sources terminals of M1/M2) are coupled to each other at a first bias transistor (M0)  while source terminals of the second pair of differential transistors (sources terminals of  transistors for OfCp and OfCn ) are coupled to each other at a second bias transistor (transistor bias Vb connected to sources terminals of  transistors for OfCp and OfCn).
Dai and Eitan et al. are common subject matter of comparator for analog-to-digital converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Eitan et al. for the purpose of providing to a high-speed, low power, low kickback noise comparator suitable analog to digital converter (paragraph 0001 of Eitan).

Regarding claim 14. Dai combined with Eitan et al applied to claim 10 above, Fig. 5A of Dai further discloses wherein source terminals (source terminals 3-1 and 3-2) of the  first and second pairs of differential transistors (M17/M19 and M20/M18) are coupled to one another (coupled to one another via M15 and M16).  
Regarding claim 515. Dai combined with Eitan et al applied to claim 10 above, Fig. 5A of Dai further discloses wherein the load circuit (R1/R2 and M22/M23) comprises at least one of a pair of resistors (R1/R2), a pair of transistors (M22/M23), or a pair of diodes.  
Regarding claim 16. Dai combined with Eitan et al applied to claim 10 above, Fig. 5A of Dai further discloses wherein the analog output signal (analog output of 3-3 and 3-4) includes an analog output differential signal (differential signal of 3-3 and 3-4) and the dynamic latch (latching configuration of transistor MM25-M28 and latching memory) receives the analog output differential signal (differential signal of 3-3 and 3-4) to generate the digital output signal (VP1+/VN1-) according to the clock signal (CK1).  
Regarding claim 1017. Fig. 5A of Dai discloses a method for generating a digital output signal from an analog signal  (see Col. 4 line 35 for discloses analog-to-digital converter “ADC” comparator; also see Fig. 7; Col. 12 lines 34-37), the method comprising receiving, by an analog signal combiner (combiner of M217-M20), the analog signal (Vin-/Vin+) and an input reference signal (VRA/VRB)  without any clock signal (no clocking of M17-M20); combining (combining at 3-3 and 3-4), by the analog signal combiner (combiner of M217-M20), the analog signal (Vin-/Vin+) and the reference signal (VRA/VRB) without any clock signal (no clock of (combiner of M217-M20) to generate an analog output signal (analog signal of 3-3 and 3-4); 15receiving (receiving via 5-1) , by a dynamic latch (dynamic latching configuration of transistors MM25-M28 and latching memory with clocking CK1), the analog output signal (analog output of 3-3 and 3-4) and a clock signal (Ck1); and generating, by the dynamic latch (latching configuration of transistor MM25-M28 and latching memory), the digital output signal  (VP1+/VN1-) from the analog output signal (analog output of 3-3 and 3-4) based on the clock signal (CK1), wherein the analog output signal (analog signal of 3-3 and 3-4) is generated by 1) respectively receiving a first input differential signal (Vin-)and a second input differential signal(Vin+) of the input analog signal (Vin+, Vin-)at a first pair of differential transistors (M17, M20), 2) respectively receiving a first reference differential signal (VRB) and a second reference differential signal (VRB) of the input reference signal (VRB, VRA) at a second pair of differential transistors (M18, M19), 3) combining the input differential signal (combining of Vin-, Vin+) from the first pair of differential transistors (M17, M20) having source terminals coupled to first and second bias transistor (M15, M16) and the reference differential signal (VRB, VRA) from the second pair of differential transistors (M18, M19) having source terminals coupled to the first and second bias transistor (M15, M16) , and 4) generating an analog output differential signal (differential analog output signals of 3-3 and 3-4) as the analog output signal differential analog output signals of 3-3 and 3-4) using the combined input differential signal (Vin-, Vin+) and reference differential signal (VRB, VRA).
However, Dai does not disclose the first pair of differential transistors having source terminals coupled to each other at a first bias transistor and the reference differential signal from the second pair of differential transistors having source terminals coupled to each other at a second bias transistor.
Fig. 5 of Eitan et al. discloses an comparator (paragraph 0008), comprising an analog signal combiner (combiner at the output nodes to transistors M1, M2, transistors OfCp and OfCn), and input stage (input transistors M1, M2, transistors for OfCp and OfCn reference voltages) includes a first pair of differential transistors (M1, M2) configured to respectively receive a first input differential signal (inp)and a second input differential signal (inn) of the input analog signal (inp, inn) and 2) a second pair of differential transistors (transistors of OfCp and OfCn) configured to respectively receive a first reference differential signal (OfCp) and a second reference differential signal (OfCn) of the input reference signal (OfCp, OfCn); wherein source terminals of the first pair of differential transistors ( sources terminals of M1/M2) are coupled to each other at a first bias transistor (M0)  while source terminals of the second pair of differential transistors (sources terminals of  transistors for OfCp and OfCn ) are coupled to each other at a second bias transistor (transistor bias Vb connected to sources terminals of  transistors for OfCp and OfCn).
Dai and Eitan et al. are common subject matter of comparator for analog-to-digital converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Eitan et al. for the purpose of providing to a high-speed, low power, low kickback noise comparator suitable analog to digital converter (paragraph 0001 of Eitan).

Regarding claim 18. Dai combined with Eitan et al applied to claim 17 above, Fig. 5A of Dai further discloses further comprising: latching the digital output signal (latching memory the digital output VP1+/VN1-) for output (output of VP1+/Vin-).  
Regarding claim 2019. Dai combined with Eitan et al applied to claim 17 above, Fig. 5A of Dai further discloses wherein generating the digital output signal (VP1+/VIN-) by the dynamic latch(latching configuration of transistor M25-M28 and latching memory)  includes amplifying (amplifier of M25-M28); Col10 lines 19-27 “The pre-amplifier stage, the capture stage and memory regeneration, the two buffer” ) the analog output signal (analog output of 3-3 and 3-4) to either a supply voltage level (VDD) or a ground voltage level (Ground of M25-M28).  
Regarding claim 20. Dai combined with Eitan et al applied to claim 17 above, Fig. 5A of Dai further discloses wherein the analog signal combiner (combiner of M17-M20) is isolated from the clock signal (CK1).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/14/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845